Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 12, 14, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 15-18, and 20 of U.S. Patent No. 11,193,471 B1 to Wilks et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they merely: 
add the recitation of a “one or more non-transitory computer-readable media”, which is inherently necessary in order for the processor of the pitch energy system/module to operate the ultracapacitors; and 
remove the recitation of an “at least one charger”, which is inherently necessary in order for the pitch energy system/module to provide a charge. 

App. Claim #
Pat. Claim #
Difference
1
8
Added recitation of a “one or more non-transitory computer-readable media”, and removed the recitation of an “at least one charger”. 
2
15
Removed result/intended use. 
3
9
Removed result/intended use.
4
17
Removed structural connections. 
5
20
Removed result/intended use. 
8
8
Added recitation of a “one or more non-transitory computer-readable media”, and removed the recitation of an “at least one charger”. 
12
15
None. 
14
16
Added recitation of a “one or more non-transitory computer-readable media”, and removed the recitation of an “at least one charger”. 
16
17
None. 
18
18
Disposition of batteries. 
19
18
Added structural connections.


Claims 1-3, 5, 6, 8, 12-14, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 15, and 18 of U.S. Patent No. 11,073,130 B1 to Wilks et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely: 
add the recitation of a “one or more non-transitory computer-readable media”, which is inherently necessary in order for the processor of the pitch energy system/module to operate the ultracapacitors; 
add the recitation of “at least one wiring harness” (claim 14), which is inherently necessary to connect the system components, and 
remove the recitation of “a communications adapter” and “a charger”, which are inherently necessary in order for the pitch energy system/module to communicate with the processor and provide a charge. 

App. Claim #
Pat. Claim #
Difference
1
1
Added recitation of a “one or more non-transitory computer-readable media”, and removed the recitation of “communications adapter” and “charger”. 
2
7
The “set-point” being automatically adjusted instead of “configurable”. 
3
1
Added result/intended use.
5
7
Added result/intended use.
6
1, 8
None.
8
11
Removed the recitation of “positive terminal”, “negative terminal”, “communications adapter”, and “charger”. 
12
7

13
11
None. 
14
15
Added recitation of “wiring harness” and “one or more non-transitory computer-readable media”, and removed recitation of “communications adapter”, and “charger”, 
16
15
Added result/intended use.
19
15
Added result/intended use.
20
15, 18
None. 

Claim Objections
Claims 7, 9-11, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 2, 2022